                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISON

MAY SISK,                                        *
individually,                                    *
                                                 *
       Plaintiff,                                *
                                                 *
v.                                               *     Case No._______________
                                                 *
DAVS INVEST, LLC,                                *
a domestic limited liability company,            *
                                                 *
      Defendant.                                 *
______________________________

                                           COMPLAINT

        Plaintiff MAY SISK (“SISK” or “Plaintiff”) hereby sues Defendant DAVS INVEST, LLC

(“Defendant”) pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

(“ADA”), and its implementing regulations, the ADA’s Accessibility Guidelines, 28 C.F.R. Part

36 (“ADAAG”) and alleges as follows:

                                JURISDICTION AND PARTIES

       1.       This is an action for declaratory and injunctive relief pursuant to Title III of the

ADA. This Court is vested with original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant DAVS

INVEST, LLC’s failure to remove physical barriers to access and violations of Title III of the

ADA.

       2.       Venue is properly located in the Middle District of Tennessee pursuant to 28 U.S.C.

§ 1391(b) because venue lies in the judicial district of the property situs or the judicial district in

which a substantial part of the events or omissions giving rise to Plaintiff’s claims occurred. The




                                                                                            Page 1 of 13

      Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 1 of 13 PageID #: 1
Defendant’s property is located in and does business within this judicial district and all events

giving rise to this lawsuit occurred in this judicial district.

        3.      Plaintiff, MAY SISK, is and has been at all times relevant to the instant matter, a

natural person residing in Tennessee and is sui juris.

        4.      Plaintiff is an individual with disabilities as defined by the ADA and Plaintiff is

substantially limited in performing one or more major life activities, including but not limited to:

walking, standing, grabbing, grasping and pinching. Plaintiff uses a wheelchair for mobility

purposes.

        5.      Plaintiff is also an independent advocate of the rights of similarly situated disabled

persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Plaintiff’s motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make her home community more accessible for Plaintiff and others; and pledges to do

whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so an

injunction can be issued correcting the numerous ADA violations on the subject property,

including returning to the restaurant Pupuseria Reina La Bendicion #2 as soon as it is accessible

(“Advocacy Purposes”).

        6.      Defendant, DAVS INVEST, LLC, is a limited liability company conducting

business in the State of Tennessee and within this judicial district.

                                    FACTUAL ALLEGATIONS

        7.      In September of 2019, Plaintiff was a patron at Pupuseria Reina La Bendicion #2,

a business located at 1132 Murfreesboro Pike, Nashville, Tennessee.




                                                                                           Page 2 of 13

      Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 2 of 13 PageID #: 2
        8.      DAVS INVEST, LLC, is the owner, lessor, and/or operator/lessee of the real

property and improvements that are the subject of this action, specifically Pupuseria Reina La

Bendicion #2 and its attendant facilities, including vehicular parking and exterior paths of travel

within the site identified by the Nashville Planning Department by Parcel ID: 12001012900

(“Subject Facility”, “Subject Property”).

        9.      Plaintiff lives less than a mile from the Subject Facility.

        10.     Because Pupuseria Reina La Bendicion #2 is in the immediate vicinity of the

Plaintiff’s residence, she is constantly in the area where the subject facility is located and therefore

travels near the Subject Facility each time she leaves her residence, i.e., numerous times every

week.

        11.     Plaintiff’s access to Pupuseria Reina La Bendicion #2 located at 1132 Murfreesboro

Pike, Nashville, Tennessee (“Subject Property”, “Subject Facility”), and/or full and equal

enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations offered

therein were denied and/or limited because of her disabilities, and she will be denied and/or limited

in the future unless and until Defendant, DAVS INVEST, LLC, is compelled to remove the

physical barriers to access and correct the ADA violations that exist at Pupuseria Reina La

Bendicion #2, including those set forth in this Complaint.

        12.     Plaintiff has visited Pupuseria Reina La Bendicion #2 at least once before as a

patron and advocate for the disabled. Plaintiff intends on revisiting Pupuseria Reina La Bendicion

#2 within six months of the filing of this Complaint or sooner, as soon as the barriers to access

detailed in this Complaint are removed. The purpose of the revisit is to be a regular patron, to

determine if and when Pupuseria Reina La Bendicion #2 is made accessible, and to maintain

standing for this lawsuit for Advocacy Purposes.



                                                                                            Page 3 of 13

      Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 3 of 13 PageID #: 3
       13.     Living in the immediate vicinity, Plaintiff intends on revisiting Pupuseria Reina La

Bendicion #2 to enjoy the same dining experience and related services as a non-disabled patron as

well as for Advocacy Purposes, but does not intend to re-expose herself to the ongoing barriers to

access and engage in a futile gesture of visiting the public accommodation known to Plaintiff to

have numerous and continuing barriers to access.

       14.     Plaintiff traveled to Pupuseria Reina La Bendicion #2 as a patron and as an

independent advocate for the disabled, encountered and/or observed the barriers to access that are

detailed in this Complaint, engaged those barriers where physically possible, suffered legal harm

and legal injury, and will continue to suffer such harm and injury as a result of the illegal barriers

to access present at Pupuseria Reina La Bendicion #2.

                      COUNT I – CLAIM FOR INJUNCTIVE RELIEF
                         (Against Defendant for ADA Violations)

       15.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       16.     Pupuseria Reina La Bendicion #2 is a public accommodation and service

establishment.

       17.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department

of Justice and Office of Attorney General promulgated federal regulations to implement the

requirements of the ADA. 28 C.F.R. Part 36.

       18.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).




                                                                                           Page 4 of 13

     Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 4 of 13 PageID #: 4
      19.     Pupuseria Reina La Bendicion #2 must be, but is not, in compliance with the ADA

and the ADAAG.

      20.     Plaintiff has attempted to, and has to the extent possible, accessed Pupuseria Reina

La Bendicion #2 in her capacity as a patron of Pupuseria Reina La Bendicion #2 and as an

independent advocate for the disabled, but could not fully do so because of her disabilities

resulting from the physical barriers to access, dangerous conditions and ADA violations that exist

at Pupuseria Reina La Bendicion #2 that preclude and/or limit her access to Pupuseria Reina La

Bendicion #2 and/or the goods, services, facilities, privileges, advantages and/or accommodations

offered therein. These physical barriers, dangerous conditions and ADA violations include, but

are not limited to, those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

      21.     Plaintiff intends to visit Pupuseria Reina La Bendicion #2 again in the very near

future as a customer and as an independent advocate for the disabled, in order to utilize all of the

goods, services, facilities, privileges, advantages and/or accommodations commonly offered to

able-bodied patrons of Pupuseria Reina La Bendicion #2 but will be unable to fully do so because

of her disability and the physical barriers to access, dangerous conditions and ADA violations

that exist at Pupuseria Reina La Bendicion #2 that preclude and/or limit her access to Pupuseria

Reina La Bendicion #2 and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein. These physical barriers, dangerous conditions and ADA

violations include, but are not limited to, those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

      22.     Defendant, DAVS INVEST, LLC, has discriminated against Plaintiff (and others

with disabilities) by denying her access to, and full and equal enjoyment of the goods, services,



                                                                                          Page 5 of 13

     Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 5 of 13 PageID #: 5
facilities, privileges, advantages and/or accommodations of Pupuseria Reina La Bendicion #2, as

prohibited by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

      23.     Defendants, DAVS INVEST, LLC, will continue to discriminate against Plaintiff

and others with disabilities unless and until Defendant, DAVS INVEST, LLC, is compelled to

remove all physical barriers that exist at Pupuseria Reina La Bendicion #2, including those

specifically set forth herein, and make Pupuseria Reina La Bendicion #2 accessible to and usable

by Plaintiff and other persons with disabilities.

      24.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Pupuseria Reina La Bendicion #2 and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Pupuseria Reina La Bendicion

#2 include, but are not limited to:

                                            PARKING

              a. The plaintiff could not utilize the parking facility without the
                 fear and stress of being unable to re-enter her vehicle because of
                 the likelihood of a vehicle being parked directly beside her
                 vehicle because of the defendant’s failure to maintain the paint
                 (not clearly marking the location) of the access aisle serving the
                 designated accessible space in violation of 28 CFR § 36.211,
                 Section 4.6 of the ADAAG, and Section 502.3.3 of the 2010
                 ADA Standards, whose resolution is readily achievable. This
                 violation made it dangerous and difficult for Plaintiff to exit and
                 re-enter her vehicle while parked at the Subject Property.

              b. The designated accessible parking spaces were not level in
                 violation of Section 4.6.3 of the 1991 ADAAG and Section
                 502.4 of the 2010 ADAAG. This violation made it dangerous
                 and difficult for Plaintiff to access Pupuseria Reina La
                 Bendicion #2.




                                                                                       Page 6 of 13

    Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 6 of 13 PageID #: 6
       c. The access aisles serving the designated accessible parking
          spaces were not level in violation of Section 4.6.3 of the 1991
          ADAAG and Section 502.4 of the 2010 ADAAG. This violation
          made it dangerous and difficult for Plaintiff to access Pupuseria
          Reina La Bendicion #2.

       d. The plaintiff could not safely utilize the parking facility without
          the fear and stress of being unable to re-enter her vehicle because
          of the likelihood of a vehicle being parked directly beside her
          vehicle because the accessible parking space had no visible
          upright signage so that the space could be identified with a
          vehicle parked in the space in violation of Section 4.6 of the
          1991 ADAAG and Sections 302 and 502 of the 2010 ADAAG.
          This violation made it dangerous and difficult for Plaintiff to exit
          and re-enter her vehicle while parked at the Subject Property.

       e. The plaintiff could not independently traverse the parking
          facility or the paths of travel from the designated accessible
          parking stalls to the public entry doors because the cracked
          and/or pitted ground surfaces of the accessible parking
          spaces/access aisles are not stable or firm due to Defendant’s
          failure to maintain the pavement of the parking facility in
          violation of Section 4.5.1 of the 1991 ADAAG and Section
          302.1 of the 2010 ADAAG and 28 CFR § 36.211. This violation
          made it dangerous and difficult for Plaintiff to utilize the parking
          facility and the paths of travel from the parking facility to the
          public entrance of Pupuseria Reina La Bendicion #2.

                             ACCESSIBLE ROUTES

       f. The plaintiff had difficulty traversing the paths of travel from
          the parking facility to the entrance as the designated accessible
          routes have excessive cross slopes and unpermitted changes in
          level present. Violation: The paths of travel contains excessive
          slopes in violation of Section 4.3.7 of the 1991 ADAAG and
          Section 403.3 of the 2010 ADAAG. This violation made it
          difficult for Plaintiff to access Pupuseria Reina La Bendicion #2.

       g. The transition from the parking facility pavement to the bottom
          edge of the curb cut ramp is not flush or free of abrupt vertical
          changes in level due to the defendant’s failure to maintain this
          accessible feature in violation of 28 CFR § 36.211, Section 4.7.2
          of the 1991 ADAAG, and Sections 303.3 and 406 of the 2010
          ADAAG. These violations made it difficult for Plaintiff to
          access Pupuseria Reina La Bendicion #2.


                                                                                 Page 7 of 13

Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 7 of 13 PageID #: 7
                            ACCESS TO GOODS AND SERVICES

               h. The plaintiff could not access the sales/service counter
                  independently because it is too high for wheelchair users.
                  Violation: The sales/service counter is not at an accessible
                  height in violation of Section 7.2 of the 1991 ADAAG and
                  Sections 227.3 and 904.4 of the 2010 ADAAG. This violation
                  prevented access to Plaintiff equal to that of able-bodied
                  individuals and caused her humiliation and embarrassment.

               i. The plaintiff did not have equal access to seating within the
                  dining areas at Pupuseria Reina La Bendicion #2 because there
                  is not enough accessible seating in both the interior dining areas
                  and the outdoor dining area. There is not enough clear floor
                  space and/or knee and toe clearance for access to individuals in
                  wheelchairs at the booths and/or tables in the interior and at the
                  tables in the exterior dining area in violation of Sections 4.32
                  and 4.33 of the 1991 ADAAG and Sections 226.1 and 902.2 of
                  the 2010 ADAAG. These violations prevented access to Plaintiff
                  equal to that of able-bodied individuals and caused her
                  embarrassment and humiliation.

                                 MAINTENANCE PRACTICES

              j.   Defendant has a practice of failing to maintain the accessible
                   features of the facility, creating barriers to access for the
                   Plaintiff, as set forth herein, in violation of 28 CFR § 36.211.
                   This violation made it dangerous and difficult for Plaintiff to
                   access Pupuseria Reina La Bendicion #2.

               k. Defendant has failed to modify its discriminatory maintenance
                  practices to ensure that the subject facility is readily accessible
                  to and usable by disabled individuals, in violation of 28 CFR §§
                  36.302 and 36.211. These violations made it dangerous and
                  difficult for Plaintiff to access Pupuseria Reina La Bendicion #2.


       25.     The discriminatory violations described above are not an exhaustive list of the

Defendant’s current barriers to equal access and violations of the ADA because Plaintiff was

unable to access and assess all areas of the subject premises due to the architectural barriers

encountered. A complete list of the subject location’s ADA violations affecting the Plaintiff as a

wheelchair user, and the remedial measures necessary to remove same, will require an on-site


                                                                                        Page 8 of 13

     Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 8 of 13 PageID #: 8
inspection by Plaintiff’s representatives pursuant to Federal Rule of Civil Procedure 34. Once the

Plaintiff personally encounters discrimination, as alleged above, or learns of discriminatory

violations through expert findings of personal observation, she has actual notice that the defendants

do not intend to comply with the ADA.

       26.     The defendants have a practice of failing to maintain the accessible elements at the

Subject Facility by neglecting its continuing duty to review, inspect, and discover transient

accessible elements which by the nature of their design or placement, frequency of usage, exposure

to weather and/or other factors, are prone to shift from compliant to noncompliant, so that said

elements are discovered and remediated. Defendant failed and continues to fail to alter its

inadequate maintenance practices to prevent future recurrence of noncompliance with dynamic

accessible elements at the Subject Facility in violation of 28 CFR §§ 36.202 and 36.211. These

violations, as referenced hereinabove, made it impossible for Plaintiff, as a wheelchair user, to

experience the same access to the goods, services, facilities, privileges, advantages and

accommodations of Pupuseria Reina La Bendicion #2 as Defendant’s able-bodied patrons.

       27.     Accessible elements at Pupuseria Reina La Bendicion #2 have been altered and/or

constructed since 2010.

       28.     The foregoing violations are violations of the 1991 ADAAG, and the 2010

ADAAG, as adopted by the U.S. Department of Justice. In instances where the 2010 ADAAG

standards do not apply, the 1991 ADAAG standards apply, and all of the alleged violations set

forth herein can be modified to comply with the 1991 ADAAG standards.

       29.     The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.



                                                                                          Page 9 of 13

     Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 9 of 13 PageID #: 9
       30.       Each of the violations alleged herein is readily achievable to modify to bring

Pupuseria Reina La Bendicion #2 into compliance with the ADA.

       31.       Removal of the physical barriers and dangerous conditions present at Pupuseria

Reina La Bendicion #2 is readily achievable because of the site conditions at the subject property,

the structural design of the subject facility, and the straightforward nature of the necessary

modifications.

       32.       To assist businesses and business owners in offsetting the costs associated with

complying with the ADA and removing barriers to access for individuals with disabilities, Section

44 of the IRS Code provides a tax credit for small business owners, and Section 190 of the IRS

Code provides a tax deduction for all business owners, including the Defendant.

       33.       Removal of the physical barriers and dangerous conditions at Pupuseria Reina La

Bendicion #2 is readily achievable because of the relative low cost of the necessary modifications

and the Defendant has the financial resources to make the modifications, including the financial

assistance made available to Defendant by the government pursuant to Section 44 and/or Section

190 of the IRS Code.

       34.       By continuing to maintain and/or operate the subject property with discriminatory

conditions in violation of the ADA, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff of the full and equal enjoyment of the goods, services, facilities,

privileges, and accommodations available to able bodied individuals of the general public.

       35.       Defendant is required to remove the existing architectural barriers to the physically

disabled when such removal is readily achievable for its places of public accommodation that have

existed prior to January 26, 1992, 28 CFR 36.304(a); additionally, if there has been an alteration

to Defendant’s place of public accommodation since January 26, 1992, then Defendant is required



                                                                                          Page 10 of 13

    Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 10 of 13 PageID #: 10
to ensure to the maximum extent feasible, that the altered portions of the facility are readily

accessible to and usable by individuals with disabilities, including people who use wheelchairs, 28

CFR 36.402; and finally, if the Defendant’s facilities was designed and constructed for first

occupancy subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendant’s

facilities must be readily accessible to and useable by individuals with disabilities as defined by

the ADA. To date, Defendant has failed to comply with this mandate.

       36.     Plaintiff is without adequate remedy at law and is suffering irreparable harm and

reasonably anticipates that she will continue to suffer irreparable harm unless and until Defendant,

DAVS INVEST, LLC, is required to remove the physical barriers, dangerous conditions and ADA

violations that exist at Pupuseria Reina La Bendicion #2, including those alleged herein.

Considering the balance of hardships between the Plaintiff and Defendant, a remedy in equity is

warranted.

       37.     Plaintiff’s requested relief serves the public interest.

       38.     Plaintiff’s counsel is entitled to recover its reasonable attorneys’ fees and costs of

litigation from Defendant, DAVS INVEST, LLC pursuant to 42 U.S.C. §§ 12188, 12205 and 28

CFR 36.505. Plaintiff will be denied full and equal access to the subject premises, as provided by

the ADA unless the injunctive relief requested herein is granted.

       39.     Pursuant to 42 U.S.C. § 12188, this Court is vested with the authority to grant

Plaintiff injunctive relief; including an Order to alter the subject facilities to make them readily

accessible to, and useable by, individuals with disabilities to the extent required by the ADA, and

closing the subject facilities until the requisite modifications are completed, and ordering

Defendant to fulfill its continuing duty to maintain the accessible features at the premises in the

future as mandated by 28 CFR 36.211.



                                                                                         Page 11 of 13

    Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 11 of 13 PageID #: 11
       WHEREFORE, the Plaintiff prays as follows:

       A.     That the Court find Defendant, DAVS INVEST, LLC, in violation
              of the ADA and ADAAG;

       B.     That the Court enter an Order requiring Defendant, DAVS INVEST,
              LLC, to (i) remove the physical barriers to access and (ii) alter
              Pupuseria Reina La Bendicion #2 to make the subject property
              readily accessible to and useable by individuals with disabilities to
              the full extent required by Title III of the ADA;

       C.     That the Court enter an Order directing Defendant, pursuant to 28
              C.F.R. §36.211, to fulfill their continuing duty to maintain their
              accessible features and equipment so that the facility remains
              accessible to and useable by individuals with disabilities to the full
              extent required by Title III of the ADA;

       D.     That the Court enter an Order directing Defendant to implement and
              carry out effective policies, practices, and procedures to maintain
              the accessible features and equipment pursuant to 28 C.F.R. §36.302
              and 28 C.F.R. §36.211.

       E.     That the Court enter an Order directing Defendant to evaluate and
              neutralize its policies and procedures towards persons with
              disabilities for such reasonable time so as to allow them to undertake
              and complete corrective procedures;

       F.     An award of attorneys’ fees, costs (including expert fees), and
              litigation expenses pursuant to 42 U.S.C. § 12205;

       G.     An award of interest upon the original sums of said award of
              attorney’s fees, costs (including expert fees), and other expenses of
              suit; and

       H.     Such other relief as the Court deems just and proper, and/or is
              allowable under Title III of the Americans with Disabilities Act.


       Dated this the ___18__ day of ____November____, 2019.

Respectfully submitted,

                                     By: s/ Jeffrey Lucas Sanderson
                                     Jeffrey Lucas Sanderson, Esq.
                                     Counsel for Plaintiff
                                     Tennessee State Bar No.: 35712

                                                                                       Page 12 of 13

    Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 12 of 13 PageID #: 12
Of Counsel:
Wampler & Pierce, P.C.
44 N 2nd Street, Ste 502
Memphis, TN 38103
Telephone: (901) 523-1844
Email: lukesanderson55@gmail.com


DEFENDANT TO BE SERVED:
DAVS INVEST, LLC
c/o Aziz Ashurov
728 Crestmark Dr.
Mount Juliet, TN 37122




                                                                    Page 13 of 13

   Case 3:19-cv-01028 Document 1 Filed 11/18/19 Page 13 of 13 PageID #: 13
